December 18, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                             INEOS USA, LLC, Appellant

NO. 14-11-01006-CV                         V.

                       BNSF RAILWAY COMPANY, Appellee
                        ________________________________

      We order that this court’s judgment of November 15, 2012 be vacated, set aside,
and annulled. We further order this court’s memorandum opinion of November 15, 2012
withdrawn.

       This cause, an appeal from the judgment in favor of appellee, BNSF Railway
Company, signed, August 23, 2012, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the judgment of
the court below REVERSED and REMAND the cause for proceedings in accordance
with the court’s substitute memorandum opinion.

       We further order that appellee, BNSF Railway Company, shall pay costs incurred
by reason of this appeal.

      We further order this decision certified below for observance.